UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6548


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD HUGH OKUN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00132-REP-1)


Submitted:   July 21, 2015                  Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Hugh Okun, Appellant Pro Se. Richard Daniel Cooke, Michael
Steven Dry, Assistant United States Attorneys, Jessica D. Aber,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edward Hugh Okun appeals the district court’s order denying

his motion for a new trial under Fed. R. Crim. P. 33.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Okun, No. 3:08-cr-00132-REP-1 (E.D. Va. Mar. 25, 2015).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2